DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claim(s) 1-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nishi (2018/0009445).

	Regarding applicant claim 1, Nishi discloses a method for setting a tuning parameter for an Automated Driving System, ADS, of a vehicle, the method comprising: 
receiving environmental data from a perception system of the vehicle, said environmental data comprising a plurality of environmental parameters ([0055] “sensor system may include a navigation unit such as a Global Positioning System and other senosrs… interior and external environment of the vehicle”); 
determining, by means of a self-learning model, an environmental scenario based on the received environmental data ([0056]-[0057]; [0019] “machine learning algorithms”; [0045] “the policy is optimized with a parameter which is learned using samples of passively collected data” ); 
setting the tuning parameter for the ADS based on the self-learning model and the determined environmental scenario, the tuning parameter defining a dynamic 
receiving at least one signal representative of a vehicle user feedback on the set tuning parameter, and updating the self-learning model for the set tuning parameter for the identified environmental scenario based on the received vehicle user feedback  ([0050] “may be applied to the vehicle to effect a desired autonomous operation of the vehicle… the vehicle may also be further controlled in accordance with any improved or optimized control policy” ).

Regarding applicant claim 2, Nishi discloses wherein the step of determining the environmental scenario comprises determining a relationship between a plurality of signals representative of the plurality of environmental parameters, and 
wherein the step of setting the tuning parameter comprises setting the tuning parameter based on the determined relationship between the plurality of signals representative of the plurality of environmental parameters [0045] “the policy is optimized with a parameter which is learned using samples of passively collected data”).
Regarding applicant claim 3, Nishi discloses further comprising receiving user profile data from a control system of the vehicle, the user profile data comprising a user profile, wherein the step of determining an environmental scenario is further based on the user profile ([0067] “communications system… for providing information to or receiving input from a user of the vehicle”).
Regarding applicant claim 4, Nishi discloses comprising receiving a base tuning parameter for the ADS based on a base model said base model comprising a plurality of predefined base tuning parameters for a plurality of predefined environmental scenarios wherein the step of setting the tuning parameter is further based on the base tuning parameter ([0045] “the policy is optimized with a parameter which is learned using samples of passively collected data”).
Regarding applicant claim 5, Nishi discloses wherein the environmental data comprises at least one of a number of surrounding objects, velocity of surrounding objects, velocity of the vehicle, distance to each surrounding object, distance between each surrounding object, a number of lanes, road type, a type of object in front of the vehicle, time of day, weather data, and day of the week, a geographical location of the vehicle ([0055] “exterior environment of the vehicle… IMU, laser rangefinder/LIDAR, and one or more cameras… the IMU may sense such parameters as vehicle roll rate, yaw rate, pitch rate, longitudinal acceleration, lateral acceleration…geographical location of the vehicle”). 
Regarding applicant claim 6, Nishi discloses wherein the step of receiving vehicle user feedback comprises determining a vehicle user satisfaction value based on at least two of the following: acceleration pedal actuation, brake pedal actuation, voice commands, tactile feedback, eye tracking data, driver in the loop steering, and wherein the step of updating the self-learning model is further based on the determined vehicle user satisfaction value ([0067] “voice/audio interfaces for providing information to or receiving input from a user of the vehicle”; [0071] “accelerator pedal”; “braking system”).
Regarding applicant claim 7-8, Nishi discloses wherein the self-learning model comprises a reinforcement learning algorithm, wherein the step of updating the self-learning model comprises penalizing or rewarding the reinforcement learning algorithm based on the received vehicle user feedback ([0056]-[0057]; [0019] “machine learning algorithms”; [0045] “the policy is optimized with a parameter which is learned using samples of passively collected data”).

Regarding applicant claim 9, Nishi discloses wherein the ADS is an Adaptive Cruise Control, ACC, System, and wherein the tuning parameter is a first gap parameter ([0012] “autonomously controlling a vehicle and for using the control inputs to revising and/or optimizing a control policy”).

Regarding applicant claim 10, Nishi discloses a vehicle control device for setting a tuning parameter for an Automated Driving System, ADS, of a vehicle, comprising: 
receiving environmental data from a perception system of the vehicle, said environmental data comprising a plurality of environmental parameters ([0055] “sensor system may include a navigation unit such as a Global Positioning System and other senosrs… interior and external environment of the vehicle”); 
determining, by means of a self-learning model, an environmental scenario based on the received environmental data ([0056]-[0057]; [0019] “machine learning algorithms”; [0045] “the policy is optimized with a parameter which is learned using samples of passively collected data” ); 
setting the tuning parameter for the ADS based on the self-learning model and the determined environmental scenario, the tuning parameter defining a dynamic parameter of the ADS ([0045] “by minimizing the error between a cost-to-go and an action-state value”); and 
receiving at least one signal representative of a vehicle user feedback on the set tuning parameter, and updating the self-learning model for the set tuning parameter for the identified environmental scenario based on the received vehicle user feedback  ([0050] “may be applied to the vehicle to effect a desired autonomous operation of the vehicle… the vehicle may also be further controlled in accordance with any improved or optimized control policy” ).

Regarding applicant claim 11, Nishi discloses wherein the step of determining the environmental scenario comprises determining a relationship between a plurality of signals representative of the plurality of environmental parameters, and 
wherein the step of setting the tuning parameter comprises setting the tuning parameter based on the determined relationship between the plurality of signals representative of the plurality of environmental parameters [0045] “the policy is optimized with a parameter which is learned using samples of passively collected data”).
Regarding applicant claim 12-13, Nishi discloses wherein the self-learning model comprises a reinforcement learning algorithm, wherein the step of updating the self-learning model comprises penalizing or rewarding the reinforcement learning algorithm based on the received vehicle user feedback ([0056]-[0057]; [0019] “machine learning 
Regarding applicant claim 14, Nishi discloses a vehicle control device for setting a tuning parameter for an Automated Driving System, ADS, of a vehicle, comprising: 
receiving environmental data from a perception system of the vehicle, said environmental data comprising a plurality of environmental parameters ([0055] “sensor system may include a navigation unit such as a Global Positioning System and other senosrs… interior and external environment of the vehicle”); 
determining, by means of a self-learning model, an environmental scenario based on the received environmental data ([0056]-[0057]; [0019] “machine learning algorithms”; [0045] “the policy is optimized with a parameter which is learned using samples of passively collected data” ); 
setting the tuning parameter for the ADS based on the self-learning model and the determined environmental scenario, the tuning parameter defining a dynamic parameter of the ADS ([0045] “by minimizing the error between a cost-to-go and an action-state value”); and 
receiving at least one signal representative of a vehicle user feedback on the set tuning parameter, and updating the self-learning model for the set tuning parameter for the identified environmental scenario based on the received vehicle user feedback  ([0050] “may be applied to the vehicle to effect a desired autonomous operation of the vehicle… the vehicle may also be further controlled in accordance with any improved or optimized control policy” ).




Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAE LENNY LOUIE whose telephone number is (571)272-5195.  The examiner can normally be reached on M-F 6AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER D NOLAN can be reached on 571-270-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/W.L.L/           Examiner, Art Unit 3661                                                                                                                                                                                             
/PETER D NOLAN/           Supervisory Patent Examiner, Art Unit 3661